                   Case 5:18-cv-05062-EJD Document 34 Filed 10/24/18 Page 1 of 4


             1   KEKER, VAN NEST & PETERS LLP                     Michael W. Sobol (State Bar No. 194857)
                 BENEDICT Y. HUR - # 224018                       msobol@lchb.com
             2   bhur@keker.com                                   LIEFF CABRASER HEIMANN &
                 BENJAMIN BERKOWITZ - # 244441
             3   bberkowitz@keker.com                             BERNSTEIN, LLP
                 THOMAS E. GORMAN - # 279409                      275 Battery Street, 29th Floor
             4   tgorman@keker.com                                San Francisco, CA 94111
                 KATHRYN BOWEN - # 312649                         Telephone: 415.956.1000
             5   kbowen@keker.com                                 Facsimile: 415.956.1008
                 633 Battery Street
             6   San Francisco, CA 94111-1809                     Hank Bates (State Bar No. 167688)
                 Telephone:     415 391 5400
             7   Facsimile:     415 397 7188                      hbates@cbplaw.com
                                                                  CARNEY BATES & PULLIAM, PLLC
             8   Attorneys for Defendant GOOGLE LLC               519 West 7th St.
                                                                  Little Rock, AR 72201
             9                                                    Telephone: 501.312.8500
                                                                  Facsimile: 501.312.8505
         10

         11                                                       Attorneys for Plaintiff, individually and
                                                                  on behalf of all others similarly situated
         12

         13                                   UNITED STATES DISTRICT COURT

         14                                  NORTHERN DISTRICT OF CALIFORNIA

         15                                            SAN JOSE DIVISION

         16      NAPOLEON PATACSIL, individually, and                   Case No. 5:18-cv-05062-EJD
                 on behalf of other persons similarly situated,
         17                                                             STIPULATION AND [PROPOSED]
                                Plaintiff,                              ORDER TO REFLECT NAME CHANGE
         18                                                             FROM GOOGLE INC. TO GOOGLE LLC
                        v.
         19                                                             Judge:       Hon. Edward J. Davila
                 GOOGLE, INC.,
         20                                                             Date Filed: August 17, 2018
                                Defendant.
         21                                                             Trial Date: None set
         22

         23

         24

         25

         26

         27

         28

                                STIPULATION AND [PROPOSED] ORDER TO REFLECT NAME CHANGE
                                             FROM GOOGLE INC. TO GOOGLE LLC
                                                  Case No. 5:18-cv-05062-EJD
1307752.01
                       Case 5:18-cv-05062-EJD Document 34 Filed 10/24/18 Page 2 of 4


             1             Pursuant to Civil Local Rule 7-12, Defendant Google Inc., now known as Google LLC,

             2   and Plaintiff Napoleon Patacsil (collectively, the “Parties”), by and through their respective

             3   counsel of record, hereby stipulate as follows:

             4             WHEREAS Google Inc. filed a Certificate of Conversion with the Delaware Secretary of

             5   State, in which Google Inc. converted from a corporation to a limited liability company and

             6   changed its name to Google LLC on September 30, 2017, before this action was filed;

             7             WHEREAS Google LLC filed a Certificate of Formation with the Delaware Secretary of

             8   State on September 30, 2017;

             9             WHEREAS Google LLC expressly assumes all liabilities and obligations of Google Inc.

         10      for purposes of this action;

         11                NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

         12      through their respective counsel and subject to the Court’s approval, that Google Inc. should now

         13      be known as Google LLC in this action and the caption of the case shall be revised to reflect that

         14      change, as follows:

         15                            NAPOLEON PATACSIL, individually, and
                                       on behalf of other persons similarly situated,
         16
                                                      Plaintiff,
         17
                                                v.
         18
                                       GOOGLE LLC,
         19
                                                      Defendant.
         20

         21

         22      Dated: October 24, 2018                                 KEKER, VAN NEST & PETERS LLP

         23
                                                                   By:   /s/ Thomas E. Gorman
         24
                                                                         BENEDICT Y. HUR
         25                                                              BENJAMIN BERKOWITZ
                                                                         THOMAS E. GORMAN
         26                                                              KATHRYN BOWEN

         27                                                              Attorneys for Defendant GOOGLE LLC

         28      ///
                                                                    1
                                  STIPULATION AND [PROPOSED] ORDER TO REFLECT NAME CHANGE
                                               FROM GOOGLE INC. TO GOOGLE LLC
                                                    Case No. 5:18-cv-05062-EJD
1307752.01
                   Case 5:18-cv-05062-EJD Document 34 Filed 10/24/18 Page 3 of 4


             1   Dated: October 24, 2018                               LIEFF CABRASER HEIMANN &
                                                                       BERNSTEIN, LLP
             2

             3                                                  By:    /s/ Michael W. Sobol
                                                                       MICHAEL W. SOBOL
             4

             5                                                         Hank Bates
             6                                                         CARNEY BATES & PULLIAM, PLLC

             7                                                         Attorneys for Plaintiff, individually and
                                                                       on behalf of all others similarly situated
             8

             9                                           ATTESTATION

         10             Pursuant to Civil Local Rule 5.1 regarding signatures, I attest that concurrence in the

         11      filing of this document has been obtained from the other signatories.

         12
                 Dated: October 24, 2018                                     /s/ Thomas E. Gorman
         13

         14

         15

         16

         17

         18

         19
         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                                  2
                                STIPULATION AND [PROPOSED] ORDER TO REFLECT NAME CHANGE
                                             FROM GOOGLE INC. TO GOOGLE LLC
                                                  Case No. 5:18-cv-05062-EJD
1307752.01
                   Case 5:18-cv-05062-EJD Document 34 Filed 10/24/18 Page 4 of 4


             1                                         [PROPOSED] ORDER

             2          PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS HEREBY

             3   ORDERED THAT Google Inc. shall now be known as Google LLC in this action, and the

             4   caption of the case shall be revised to reflect that change, as follows:

             5                        NAPOLEON PATACSIL, individually, and
                                      on behalf of other persons similarly situated,
             6
                                                      Plaintiff,
             7
                                              v.
             8
                                      GOOGLE LLC,
             9
                                                      Defendant.
         10

         11

         12             Dated: _______________________
                                                                        Honorable Edward J. Davila
         13

         14

         15

         16

         17

         18

         19
         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                                    3
                                 STIPULATION AND [PROPOSED] ORDER TO REFLECT NAME CHANGE
                                              FROM GOOGLE INC. TO GOOGLE LLC
                                                   Case No. 5:18-cv-05062-EJD
1307752.01
